Citation Nr: 1447537	
Decision Date: 10/27/14    Archive Date: 11/05/14

DOCKET NO.  11-23 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for status post-inversion injury of the left ankle with mild degenerative changes.

2.  Entitlement to an initial compensable rating for status post-stress fracture of the right fibula.

3.  Entitlement to service connection for a low back disability.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disability, and if so, whether service connection is warranted. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran had active service from August 1994 to January 1997. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a an October 2001 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the claims on appeal.  

Initially, the Board notes that following the denial of the claims in October 2001, the Veteran filed a timely notice of disagreement (NOD) in November 2001.  However, no action on this appeal was taken until issuance of the July 2011 statement of the case (SOC).  The appeal was perfected by the timely submission of a substantive appeal.

A review of the record shows that service connection for a left knee disability was denied in an unappealed April 1997 rating decision.  Further, the rating decision from which this appeal arises implicitly reopened and denied the matter on the merits.  Despite the determination reached by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Accordingly, the issue has been 
re-characterized as indicated on the cover page.

In April 2014, the Veteran testified at a Travel Board hearing over which the undersigned Veterans Law Judge presided.  A transcript of that hearing has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds that additional development is necessary to fully and fairly decide the claims on appeal.  

The Veteran's last VA examination to evaluate the claims for increased ratings for degenerative joint disease of the left ankle and status post-stress fracture of the right fibula was in March 2011.  During his April 2014 hearing, the Veteran reported   new symptoms that were not noted during the most recent VA examination.  For example, he testified that he required assistive devices for ambulation at all times, to include a cane or ankle braces.  Reportedly, he was now walking with a limp due to pain in the left ankle.  As his testimony alleges a worsening of symptoms, a new examination is warranted to ascertain the current nature and severity of his service-connected disabilities.

Next, the Veteran claims entitlement to service connection for a back disability, to include as secondary to his service-connected disability.  Service connection may be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2014).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 (1995).  

On VA examination in August 2001, the examiner diagnosed low back strain, and determined that he could not render an opinion as to whether the Veteran's low    back disability was secondary to the service-connected left ankle disability without resorting to speculation.  Moreover, there is no indication that the examiner reviewed the claims file, to include the service treatment records which document treatment  for mechanical low back pain in October 1994, and an opinion regarding service connection on a direct basis was not rendered.  Accordingly, a new examination is warranted to obtain another opinion.  

Concerning the petition to reopen the claim for service connection for a left knee disability, the Board notes that the Veteran was never provided notice under the Veterans Claims Assistance Act (VCAA) on the information and evidence necessary to reopen a previously denied claim to include the basis for the prior denial (absence of a current disability).  Kent v. Nicholson, 20 Vet. App. 1 (2006).  In addition, the Veteran was not provided the requisite VCAA notice regarding    his claims for service connection for the left knee and low back disabilities as secondary to the service-connected left ankle disability and status post-stress fracture of the right fibula.  Thus, corrective VCAA notice should be provided on remand. 

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran corrective VCAA notice on his claims for service connection for his low back and left knee disabilities that informs him of the evidence required to establish a secondary service connection.  In addition, provide VCAA concerning the Veteran's claim to reopen the prior denial of service connection for his left knee disability to include the basis for the prior denial pursuant to Kent, 20 Vet. App. 1.

2.  Ask the Veteran to provide the names, addresses,     and approximate dates of treatment of all health care providers, both VA and private, who have treated him for left ankle, right leg, low back and left knee disabilities since February 2001, to include treatment received at the Highlands Regional Medical Center.  After securing any necessary releases, the AOJ should request any records identified that are not duplicates of those already contained in the claims file.  If any requested records     are unavailable, then the file should be annotated as such and the Veteran should be so notified. 

3.  The Veteran must be afforded VA joint and bone examinations to determine the current severity of the service-connected residuals of a right fibula stress fracture and the left ankle disability.  The claims file must be reviewed by the examiner.  All necessary tests are to be accomplished, including range of motion studies.  The examiner should identify all manifestations of the residuals of a right fibula stress fracture and the left ankle disability.  If the Veteran has any disability of either lower extremity not related to the Veteran's residuals of a right fibula stress fracture and the left ankle disability, the examiner is asked to distinguish between symptoms attributable to the service-connected residuals of a right fibula stress fracture and left ankle disability from those attributable to any nonservice-connected disorder to the extent possible.  

4.  Schedule the Veteran for a VA spine examination to determine the current nature of his low back disability  and to obtain an opinion as to whether such is related to service or service-connected disability.  The claims file must be reviewed by the examiner.  All necessary tests should be performed and all findings should be reported in detail.   Following review of the claims file and examination of the Veteran, the examiner should respond to the following:

a) Please provide the diagnosis for any low back disability found to be present.

b) For any diagnosed low back disability found, is it at least as likely as not (50 percent or greater probability) that the disability arose in service or is otherwise etiologically related to service?  In explaining the reasons for the conclusion reached, the examiner should address the mechanical low back pain treated in service. 

c) If not related to service, is it at least as likely as not (50 percent or greater probability) that any currently diagnosed low back disability was caused by the service-connected degenerative joint disease of the    left ankle and/or status post-stress fracture of the right fibula, to include any gait disturbance related to those conditions?  Please explain the reasoning for the opinion provided.

d) If not related to service or caused by service-connected disability, is it at least as likely as not         (50 percent or greater probability) that any currently diagnosed low back disability was permanently increased in severity beyond the natural progress of    the condition (as opposed to a temporary exacerbation of symptoms) by the service-connected left ankle degenerative joint disease and/or status post stress fracture of the right fibula?  Please explain the reasoning for the opinion provided.

e) If the examiner finds the low back disability was permanently worsened beyond the natural progress of the condition (aggravated), the examiner should attempt to quantify the degree of worsening caused by the service-connected disabilities.

5.  After completion of the above and any additional development deemed necessary has been accomplished, to include scheduling a VA examination if new and material evidence is received with respect to the claim for service connection for a left knee disability, the claims should be reviewed.  If the benefits sought on appeal remain denied, the appellant and his representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

